                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


RAYMOND BANTUM, #58949-060,

                      Petitioner,

                                                    CASE NO. 19-CV-13690
v.                                                  HONORABLE GERSHWIN A. DRAIN

J. A. TERRIS,

                Respondent.
______________________________/

                        OPINION AND ORDER DENYING THE
                     PETITION FOR A WRIT OF HABEAS CORPUS

I.     Introduction

       Federal prisoner Raymond Bantum (“Petitioner”), currently confined at the Federal

Correctional Institution in Milan, Michigan (“FCI Milan”), has filed a pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 challenging a prison disciplinary decision

which found him guilty of possession of a cell phone while confined at the Federal

Correctional Institute in Glenville, West Virginia (“FCI Gilmore”) and sanctioned with the

loss of good conduct time in 2019. Respondent J. A. Terris is the warden at FCI Milan.

II.    Facts and Procedural History

       Petitioner’s pleadings indicate that he was charged with possession of a cell phone

in November of 2018 after corrections officers found a cell phone tucked inside a magazine

under his mattress. A disciplinary hearing was conducted. A corrections officer submitted

an incident report. Petitioner denied the charge, claiming that the cell phone was not his

and that it could have been put there by anyone because the area is open to other inmates.

In January of 2019, relying upon the incident report, a Discipline Hearing Officer (“DHO”)
found Petitioner guilty of possession of a cell phone based upon the reporting officer’s

description of the search as reflected in the incident report.

       Petitioner appealed the DHO’s decision to the Regional Office asserting that the cell

phone was not his and that it was found in a common area and could have been placed

there by anyone such that he is innocent and there was insufficient evidence to support the

DHO’s decision. The Regional Director upheld the DHO’s decision finding that it was

supported by the evidence that a corrections officer found a cell phone under Petitioner’s

mattress, that the area is not a common area as Petitioner is solely responsible for his

assigned mattress, and that there was no evidence that the cell phone belonged to anyone

else. Petitioner appealed to the Central Office for Inmate Appeals, which upheld the

Regional Director’s decision and denied the appeal.

       Petitioner thereafter filed his federal habeas petition. He asserts that he is actually

innocent of the charge and that there was insufficient evidence to support the disciplinary

decision because the cell phone was not his and could have been placed under his

mattress by anyone because the area is open to other inmates.

III.   Discussion

       Promptly after the filing of a habeas petition, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition

and any exhibits annexed to it that the petitioner is not entitled to relief in the district court.”

Rule 4, RULES GOVERNING § 2254 CASES; see also 28 U.S.C. § 2243 (directing courts to

grant the writ or order the respondent to answer “unless it appears from the application that

the applicant or person detained is not entitled thereto”); Perez v. Hemingway, 157 F. Supp.

2d 790, 796 (E.D. Mich. 2001) (discussing authority of federal courts to summarily dismiss

§ 2241 petitions).     If, after preliminary consideration, the Court determines that the

                                                 2
petitioner is not entitled to relief, the Court must summarily dismiss the petition. See Allen

v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has duty to “screen out” petitions

that lack merit on their face). A dismissal under Rule 4 includes those petitions which raise

legally frivolous claims, as well as those containing factual allegations that are palpably

incredible or false.   Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999).            After

undertaking such a review, the Court concludes that the petition must be denied.

       Petitioner first asserts that he is entitled to habeas relief because his is actually

innocent of the disciplinary charge. Claims of actual innocence, however, “have never

been held to state a ground for federal habeas relief absent an independent constitutional

violation” in the underlying proceeding. Herrera v. Collins, 506 U.S. 390, 400 (1993).

“[F]ederal habeas courts sit to ensure that individuals are not imprisoned in violation of the

Constitution – not to correct errors of fact.” Id. In House v. Bell, the United States

Supreme Court declined to answer the question left open in Herrera – whether a habeas

petitioner may bring a freestanding claim of actual innocence. See House v. Bell, 547 U.S.

518, 555 (2006) (noting that “in a capital case a truly persuasive demonstration of ‘actual

innocence' made after trial would render the execution of a defendant unconstitutional and

warrant federal habeas relief if there were no state avenue open to process such a claim”).

       Citing Herrera and House, the United States Court of Appeals for the Sixth Circuit

has ruled that a free-standing claim of actual innocence, even one based upon newly

discovered evidence, does not warrant federal habeas relief. See Wright v. Stegall, 247

F. App’x 709, 711 (6th Cir. 2007) (“Since the Supreme Court has declined to recognize a

freestanding innocence claim in habeas corpus, outside the death-penalty context, this

court finds that [Petitioner] is not entitled to relief under available Supreme Court

precedent.”); Cress v. Palmer, 484 F.3d 844, 854–55 (6th Cir. 2007); see also Sitto v.

                                              3
Lafler, 279 F. App’x 381, 381-82 (6th Cir. 2008) (affirming denial of habeas relief on similar

claim); Thomas v. Perry, No. 2:11-CV-14363, 2013 WL 1747799, *6 (E.D. Mich. April 23,

2013) (denying habeas relief on newly-discovered evidence claim). Petitioner thus fails to

state a claim upon which relief may be granted as to this issue. Habeas relief is not

warranted on this claim.

       Petitioner also asserts that he is entitled to habeas relief because there was

insufficient evidence to find him guilty of possession of a cell phone. It is well-established

that a decision by a prison disciplinary body must be supported by some evidence in the

record. Superintendent v. Hill, 472 U.S. 445, 454-55 (1985). “Some evidence” is a lenient

standard and even meager proof is sufficient to satisfy the standard. Webb v. Anderson,

224 F.3d 649, 652 (7th Cir. 2000). A reviewing court need not examine the complete

record, assess witness credibility, nor weigh the evidence. Rather, the court merely

ensures that the disciplinary decision is not arbitrary, Superintendent, 472 U.S. at 457, and

determines “whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board.” Id. at 455-56.

       In this case, the record reveals that the DHO reviewed the evidence presented at

the disciplinary hearing and relied upon the incident report in finding Petitioner guilty of the

charged violation. The reporting officer stated, and Petitioner does not deny, that a cell

phone was found tucked inside a magazine under Petitioner’s mattress during a search of

the area. Such evidence is sufficient to support the disciplinary decision. To be sure,

Petitioner does not deny that an unauthorized cell phone was found under his mattress.

The fact that Petitioner claimed, and continues to assert, that the cell phone was not his

and could have been put under his mattress by someone else is of no consequence. As

discussed, “‘some evidence’ is all that is needed to support the action of a prison

                                               4
disciplinary board.”    Williams v. Bass, 63 F.3d 483, 486 (6th Cir. 1995) (citing

Superintendent v. Hill, supra). It is not the function of the federal courts to assess the

credibility of witnesses or to weigh the evidence. Id.; see also Hayes v. Hickey, No. 10-CV-

18-KSF, 2010 WL 1740875 (E.D. Ky. April 28, 2010) (summarily denying habeas relief on

similar challenge to prison disciplinary decision). The fact that an unauthorized cell phone

was found under Petitioner’s mattress during a prison search constitutes some evidence

to support the disciplinary decision. Petitioner thus fails to establish a violation of his

constitutional rights. Habeas relief is not warranted on this claim.

IV.    Conclusion

       For the reasons stated, the Court concludes that Petitioner is not entitled to federal

habeas relief on the claims contained in his pleadings. Accordingly, the Court DENIES

WITH PREJUDICE the petition for a writ of habeas corpus.

       Lastly, the Court notes that a certificate of appealability is not needed to appeal the

dismissal of a habeas petition filed pursuant to 28 U.S.C. § 2241. Witham v. United States,

355 F.3d 501, 504 (6th Cir. 2004). Accordingly, Petitioner need not request one from this

Court or the Sixth Circuit should he seek to appeal this decision.

       IT IS ORDERED.




                                                  s/Gershwin A. Drain__ _______
                                                  GERSHWIN A. DRAIN
                                                  UNITED STATES DISTRICT JUDGE

Dated: January 30, 2020




                                              5
                           CERTIFICATE OF SERVICE

Copies of this Order were served upon parties and/or attorneys on January 30, 2020,
                         by electronic and/or ordinary mail.

                               s/Teresa McGovern
                                  Deputy Clerk
                                       26




                                        6
